                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF INDIANA
                          HAMMOND DIVISION

ANDREA PALMER and                     )
EDWARD DEVEN,                         )
                                      )
                  Plaintiffs,         )
                                      )
      v.                              )        Case No.: 2:19-cv-474
                                      )
LARRY BLOOD, JR. and                  )
U.S. BULK TRANSPORT, INC.,            )
                                      )
                  Defendants.         )

                                NOTICE OF REMOVAL

      Defendant, U.S. BULK TRANSPORT, INC., (“defendant”), by counsel, and

pursuant to 28 U.S.C. §1332, hereby files its Notice of Removal of the

captioned matter to the United States District Court for the Northern District of

Indiana, Hammond Division, from the Lake Circuit Court, Crown Point,

Indiana, and respectfully states as follows:

      1.    Defendant, U.S. BULK TRANSPORT, INC. (“defendant”) is a defendant

in a personal injury action now pending in the Lake Circuit Court under Cause

No. 45C01-1908-CT-000817.

      2.    Plaintiffs Andrea Palmer and Edward Deven filed their Complaint

in the Lake Circuit Court on or about August 8, 2019.

      3.    Counsel appeared for defendant U.S. Bulk Transport on November

18, 2019 and for After defendant Larry Blood, Jr. on December 9, 2019;

defendants filed their Answer and Affirmative Defenses on December 9, 2019.
      4.    Plaintiffs’ Complaint is subject to removal on the grounds of

diversity jurisdiction pursuant to 28 U.S.C. §1332.

      5.    Plaintiffs Andrea Palmer and Edward Deven are citizens of the

State of Indiana.

      6.    Defendant, Larry Blood, Jr. is a citizen of the State of Oklahoma.

      7.    Defendant,    U.S.   BULK   TRANSPORT,    INC.,   is   a   Pennsylvania

corporation with its principal place of business in Erie, Pennsylvania; as a

result, Defendant, U.S. BULK TRANSPORT, INC., is a citizen of the State of

Pennsylvania.

      8.    Accordingly, the parties are citizens of different states pursuant to

28 U.S.C. §1332.

      9.    While Plaintiffs’ Complaint seeks an unspecified amount of

damages, Plaintiffs in their Response to Request to Admit received on

November 21, 2019 deny that the total of Plaintiffs’ damages for which

Plaintiffs will seek compensation does not exceed $75,000 and denies that

Plaintiffs will not personally seek damages in excess of $75,000, exclusive of

interest and costs. (Exhibit A.) Therefore, the amount in controversy exclusive

of interest and costs is greater than $75,000, the jurisdictional threshold

required by 28 U.S.C. §1332(a) and Defendant’s removal to this Court is timely

because it is within thirty (30) days of the date Plaintiffs provided notice that

the amount in controversy is in excess of $75,000.




                                        2
      10.   Attached hereto as Exhibit B is a complete copy of the pleadings on

file with the Lake Circuit Court as of the date of this filing of this Notice of

Removal.

      11.   Upon the filing of the Notice of Removal, Defendants will file notice

in Lake Circuit Court, Crown Point, Indiana, that this action has been removed

to this Honorable Court and that pursuant to 28 U.S.C. § 1446(d) no further

proceedings may be had therein until, and if, the case is remanded. A copy of

the notice to be filed in Lake Circuit Court, Cause No. 45C01-1908-CT-000817

is attached as Exhibit C.

                                           Respectfully submitted,

                                           WHITTEN LAW OFFICE



                                           /s/Michael T. Terwilliger
                                           Michael T. Terwilliger/20398-64
                                           Counsel for Defendant




                                       3
                         CERTIFICATE OF SERVICE

       I certify that on December 11, 2019, I electronically served the foregoing
to the following participants:

Benjamen W. Murphy
LAW OFFICE OF BENJAMEN W. MURPHY
426 N. Broad Street
Griffith, IN 46319
Benmur01@gmail.com


                                           /s/Michael T. Terwilliger
                                           Michael T. Terwilliger

WHITTEN LAW OFFICE
450 Vale Park Road, Suite D
Valparaiso, IN 46385
PH: 219/531-6719
FX: 219/531-6471




                                       4
